Title: Memorandum Books, 1783
From: Jefferson, Thomas
To: 


          1783.
          
            
              
              Maryland & Pennsylva. currency 7/6 to the dollar.
            
            
              Jan.
              1.
              
              Pd. for sundries for Patsy £3–17–6.
            
            
              
              2.
              
              Pd. for washing 24/—Bell for books £8–5.
            
            
              
              3.
              
              Recd. of Rob. Morris for the United States £175.
            
            
              
              Pd. contribution to American Philosoph. society 35/.
            
            
              
              4.
              
              Pd. for books from Styner & Cist 27/6—repd. Bob 1/10½.
            
            
              
              Pd. for a box 22/6—pd. McIlhenny a taylor £14–18–8.
            
            
              
              5.
              
              Pd. for mending gun lock 8/4.
            
            
            
              
              6.
              
              Pd. for brush & blacking 6/4—mendg. sword 22/6 wafers 1/ gloves 15/—sundries for Patsy 55/.
            
            
              
              7.
              
              Pd. sundries for Patsy 7/6—Starr for shoes 37/6.
            
            
              
              8.
              
              Pd. for garters 2/6—mendg. box 5/.
            
            
              
              9.
              
              Pd. sundries for Patsy £5–18–9—plaister 1/6.
            
            
              
              10.
              
              Pd. Starr for boots £4–2–6.
            
            
              
              13.
              
              Pd. Aitken for a map 35/.
            
            
              
              14.
              
              Pd. Clarke for mendg. watch 3/9.
            
            
              
              Pd. Afflick for Chessmen 37/6—Mens for chess board 30/.
            
            
              
              15.
              
              Pd. portage of baggage to Baltimore 22/6.
            
            
              
              16.
              
              Pd. Quarrier & Hunter for 2. Phaeton springs £12–10.
            
            
              
              18.
              
              Pd. washing 33/9—19. Coach hire 1/10½.
            
            
              
              20.
              
              Pd. pontage to & from Bartram’s 3/1½—gave 1/.
            
            
              
              Pd. repairs of Phaeton 5/.
            
            
              
              21.
              
              Pd. for cards 2/6—Bell for a book £3–15.
            
            
              
              22.
              
              Pd. for 7. yds. Persian £6–11–3.—3 pr. raw silk stockgs. £3–7–6.
            
            
              
              Dr. Franklin was 77. years old the 6th. of this month.
            
            
              
              24.
              
              Pd. £17–7.—shoeing horses 7/6—Heiltzheimer £32–12–6—for netting 7/6—washing 15/—cord 3/6—barber 8/4½ washing 4/6.
            
            
              
              Recd. of treasury of United States 10375790 Dollars.
            
            
            
              
              Pd. Monsr. Marbois 690. Doll. for his Xchange for 3980 liv. on Monsr. Boutin banker genl. of the Marine at Paris. 60 days sight.
            
            
              
              25.
              
              Pd. Quarrier & Hunter repairs of Phaeton for Colo. Richd. Randolph 70. Doll.—pd. Mrs. House entertt. £40–17–0.
            
            
              
              26.
              
              Gave Horseler 7/6—pontage over Schuylkill 1/6.
            
            
              Jan.
              27.
              
              Pd. entertt. at Twining’s, Newport £2–19–9.
            
            
              
              Pd. mendg. wheel 2/6—dinner 15/10.
            
            
              
              28.
              
              Pd. entertt. at Porter’s mill 45/.
            
            
              
              29.
              
              Pd. do. at Ewen’s £5–2–2 ferrge. Peach bottom 25/ whiskey 8d.
            
            
              
              30.
              
              Pd. entertt. at Scott’s £3–9.
            
            
              
              31.
              
              Pd. for paper at Baltimore 9/—play tickets 22/6 portage 5/.
            
            
              Feb.
              1.
              
              Paid shoeing horse 7/6—mendg. box 3/9—barber 1/4. supper Grant’s 9/4.
            
            
              
              2.
              
              Pd. for cyder 1/—3. Bindg. book 7/6—6. Oranges 30/. Bob mendg. boots 9/.
            
            
              
              7.
              
              Gave sailors from the Romulus 15/—pd. for oranges 37/6.
            
            
            
              
              8.
              
              Pd. washing 25/7—gimlets 12/—pasteboard 20d.—cyder 9d.
            
            
              
              11.
              
              Pd. for whip 15/.
            
            
              
              12.
              
              Recd. of Duprè £50–1–6—pd. a smith shoeing horses 20/.
            
            
              
              Pd. entertt. at Mrs. Ball’s £42–1–1. portage 2/6.
            
            
              
              Pd. book binder 5/—dinner at Grant’s 42/9.
            
            
              
              13.
              
              Pd. for handbills 5/—14. Mendg. harness 7/6.
            
            
              
              15.
              
              Pd. mendg. shoes 5/2—postage 3/6—gave Patsy 1/. handbills 3/.
            
            
              
              16.
              
              Pd. for handbills 2/—cyder 6d.
            
            
              
              17.
              
              Pd. chairmaker 5/—Mrs. Langston lodgings £3–9.
            
            
              
              18.
              
              Pd. for oranges £2–11—barber 22½d.
            
            
              
              20.
              
              Pd. for sundries 24/—for box 10/—gave Patsy 35/.
            
            
              
              21.
              
              Pd. portage 7/5—washing £2–3—horses at livery stable £13.
            
            
              
              22.
              
              Pd. Mrs. Langston lodgings £12–9.
            
            
              
              23.
              
              Pd. livery stable for horses 25/9—horseler 5/9—mendg. housing 3/9.
            
            
              
              Pd. Mr. Rowndes 4. pr. raw silk stockgs. 48/—shoemaker 1/.
            
            
              
              Pd. crossing Gunpowder 22/6.
            
            
              
              24.
              
              Pd. entertt. Vanhorn’s, Bushtown 53/—servts. 3/9.
            
            
              
              Pd. entertt. & ferrge. Susquehanna 44/3.
            
            
              
              25.
              
              Gave ferrymen 2/9.
            
            
              
              Pd. entertt. at Thompson’s Susquehanna 42/.
            
            
              
              Pd. Tipton for horse hire £4–7.
            
            
              
              26.
              
              Pd. entertt. at Twining’s Newport £4–6–6. horseler 1/10½.
            
            
              
              Pd. for oats at Derby 5/—ferrge. Schuylkill 20d—barber 3/4.
            
            
              
              27.
              
              Pd. portage 10/ cards & paper 12/6—a book 7/6.
            
            
              
              28.
              
              Sold the bill of excha. of Marbois of 3980. liv. to Haym Salomon for 6822930 Doll. which I received of the bank. Loss on it of 7130 Doll.
            
            
              Mar.
              1.
              
              Gave Bob to buy salt 1/10½—postage 3/.
            
            
              
              Pd. for sundries 48/—mendg. watch 3/9.
            
            
              
              3.
              
              Pd. for chessmen 11/3—postage 10/.
            
            
              
              4.
              
              Pd. postage 4/8—mendg. chessmen 7/—calico for Patsy 40/.
            
            
              
              5.
              
              Gave Patsy 1/—pd. Pritchard for books £10–17–6.
            
            
            
              
              Pd. for sundries 19/7—pd. book binder 20/.
            
            
              
              7.
              
              Pd. postage 1/4—mendg. chessmen 2/3.
            
            
              
              8.
              
              Pd. for stockings for boys, 4. pr. 34/.
            
            
              
              Pd. Quarrier & Hunter for repairs to Phaeton to be charged to Colo. Richd. Randolph £17–2–6.
            
            
              
              Pd. do. for cushion & repairs to harness for myself £6–7–6.
            
            
              
              Pd. for shoes for Patsy 10/3—pontage over Schuylkill 3/4.
            
            
              
              9.
              
              Pd. coach hire to Chesnut hill £3–9—gave at do. 3/9.
            
            
              
              10.
              
              Pd. washing 27/—for a book 7/6—postage 4/2.
            
            
              
              11.
              
              Pd. postage 7/.
            
            
              
              12.
              
              Pd. bindg. book 22/6—sundries for Patsy £15.
            
            
              
              14.
              
              Pd. McIlhenny 38/8.
            
            
              
              15.
              
              Pd. Mrs. House entertt. £30.
            
            
              
              16.
              
              Pd. pontage over Schuylkill 3/6.
            
            
              
              17.
              
              Pd. for paper 6d.—pontage Schuylkill 22d—charity 7/6.
            
            
              
              18.
              
              Pd. postage 5/—trifles 2/9.
            
            
              
              19.
              
              Pd. for Sal prunella 11d.—21. For books 22/6.
            
            
              
              22.
              
              Pd. washing 26/6—ribbon 4/6.
            
            
              
              24.
              
              Gave Patsy 8/—pd. for paper 1/—sundries 2/.
            
            
              
              26.
              
              Pd. for sundries £5–19—6 pr. silk stockings £6–15.
            
            
              
              Gave Bob for expences to Wilmington £3–1–6.
            
            
              
              27.
              
              Pd. for kneebuckles 37/6.
            
            
              
              28.
              
              Pd. for mendg. book 6d.—sundries 1/—stockgs. for Patsy 45/.
            
            
              
              31.
              
              Pd. at church 7/6.
            
            
              Apr.
              1.
              
              Pd. James Starr for shoes & boots £8–11–2.
            
            
              
              Pd. for a capuchin £4–11–6—sundries for Patsy £3–6–6.
            
            
              
              2.
              
              Pontage Schuylkill 5/4—gave Patsy 1/6.
            
            
              
              4.
              
              Pd. washing 1/6—omitted 1/.
            
            
              
              5.
              
              Pd. washing 31/.
            
            
              
              Recd. of Treasury of United states in full 13572190 Dollars.
            
            
              
              Pd. Pritchard for books £12—pd. for sundries £8–4–9.
            
            
              Apr.
              7.
              
              Gave in charity 30/—pd. Dupré in full £50–1–6.
            
            
              
              Gave Patsy to purchase sundries £18–15—3. pr. silk stockgs. £3–7–6.
            
            
              
              Pd. Apothecary 25/—Roberts ironmongery £12–16—sundries £7–1–6.
            
            
            
              
              8.
              
              Pd. for sundries £2–17–6—for pocket books £4–10.
            
            
              
              Pd. for 6. pr. thread stockgs. £4–4—pd. McIlhenny £64–19–1.
            
            
              
              Pd. for green bays 24/—paper 2/.
            
            
              
              Pd. Mr. McHenry on Dupré’s bill £20.
            
            
              
              Gave Patsy 15/—pd. for printed linens £6—a waistcoat 30/.
            
            
              
              Pd. for toothbrushes 6/—pocket book 15/—horseler 22/6.
            
            
              
              Pd. bookbindg. 17/6—cutler 11/4—thread & tape 40/8.
            
            
              
              9.
              
              Pd. for scutcheons 3/6—books £6–4–6—sadler 30/.
            
            
              
              Pd. Heiltzheimer livery stablage for horses £42–15–6.
            
            
              
              10.
              
              Pd. horseler 37/6—Majr. Franks his expences at Baltim. £16–10.
            
            
              
              Pd. Quarrier & Hunter 30/—9½ yds. linen £5–2–8—22½ yds. do. £7–6.
            
            
              
              Gave in charity 3—pd. for sundries £5–0–6—Dr. Shippen £3–15.
            
            
              
              Pd. drayman 2/—Wood mendg. watch 18/—pd. for sundries 17/.
            
            
              
              Pd. washing 27/—Mrs. House entertt. £22–18–9. (qu?) delebatur pene.
            
            
              
              12.
              
              Pd. silk stockg. washer £4–2–6—Heiltzheimer 21/3—horseler 8/9.
            
            
              
              Pd. for cord 1/10—Jacob Alborn barber £4–13–8—servts. £4–2–6.
            
            
              
              Lodged with Robert Morris 500. Doll. He is to take out of it a small balance of 9. or 10£ for himself, also to answer any draught of Mr. Jay’s for house hire in Paris & the balance to my order.
            
            
              
              Pd. milleners £4–3–1—pontage over Schuylkill 18d.
            
            
              
              13.
              
              Pd. entertt. at Twining’s Newport £2–17–9—horseler 1/10½.
            
            
              
              Pd. for a window spring 5/—charity 3/.
            
            
              
              Pd. at Hollingsworth’s Head of Elk 11/6.
            
            
              
              Pd. ferrge. Susquehanna 22/6—ferrymen 1/10.
            
            
            
              
              14.
              
              Pd. entt. at Durbin’s Susquehanna 37/6.
            
            
              
              15.
              
              Pd. washing at Baltimore 11/3—sundries 4/4.
            
            
              
              Pd. entertt. at Grant’s £4–7–3—horseler 1/10½.
            
            
              
              Pd. ferrge. over Patapsco at Dorsey’s 13/6 ferrymen 1/10½.
            
            
              
              Pd. entertt. Mrs. Orcot’s 18/6—ferrge. Queen Anne 3/9.
            
            
              
              17.
              
              Pd. Dr. Sprigg Upper Marlbro. 35/.
            
            
              
              18.
              
              Pd. entt. Mrs. Gibson’s £7–4–3—horseler 1/10½.
            
            
              
              Pd. washing 8/4—shoeing horse 3/.
            
            
              
              20.
              
              Pd. entertt. at Ladler’s 35/9—ferrge. 32/6—ferrymen 3/9 horseler 1/10½.
            
            
              
                    Virginia Currency 6/ to the dollar.
            
            
              
              20.
              
              Pd. ferrge. at Portroyal 6/—entertt. at Fox’s 8/9.
            
            
              
              21.
              
              Pd. mending Phaeton 6/.
            
            
              
              22.
              
              Gave servants at E. Pendleton’s 6/—do. Littlepage’s bridge 9d.
            
            
              
              Pd. entt. Hanover C. H. 10/—barber Richmd. 1/3.
            
            
              
              23.
              
              Pd. ferrge. Richmond 4/4.
            
            
              
              30.
              
              Gave Jame for ferrge. to Elkhill 7½d.
            
            
              May
              1.
              
              Pd. ferrge. Richmond 4/4—pd. Mr. Wilson for a map 28/.
            
            
              
              2.
              
              Pd. for a bottle 1/6—recd. of Thos. Warren in full £17–6.
            
            
              
              6.
              
              Pd. for pins 1/6—gave Martin 18/.
            
            
              
              7.
              
              Bought a horse (Sprightly) of Colo. T. M. Randolph for £75. paiable May 7. 1784. & gave my bond. He was foaled Mar. 12. 1779. Got by Sprightly out of a mare who was by Whittington on a Janus mare. A light chesnut sorrel, narrow blaze bending off over the right nostril, about 4.f. 11 I. high. Has a little white on his hind feet.
            
            
            
              
              9.
              
              Gave Jame for ferrge. 1/6.
            
            
              
              12.
              
              Pd. feeding horses at Murray’s 3/.
            
            
              
              Gave water men at Mr. Gay’s 3/.
            
            
              
              15.
              
              Arrived at Monticello.
            
            
              
              16.
              
              Wm. Orr begins to work.
            
            
              
              17.
              
              Gave Martin to buy sundries £6.
            
            
              
              Pd. Vincent Rose for Will Beck 44/.
            
            
              
              22.
              
              Recd. back of Martin £5–2–8.
            
            
              
              Cash now on hand £27–18–9.
            
            
              
              Pd. Giovannini 18/8 recd. of Jame 1/ pd. mendg. bowl 5/.
            
            
              
              Gave Phill to buy sundries £6–5.
            
            
              
              30.
              
              Pd. Wm. Reynolds 10. ℔ butter 8/2.
            
            
              June
              1.
              
              Recd. back of Phill £3–14–8—delivd. Giovannini 20. yds. oznabrigs.
            
            
              
              2.
              
              Gave Bob for ferrge. to Eppington 4/.
            
            
              
              3.
              
              Gave Phill to buy candles £4.
            
            
              
              9.
              
              Pd. W. Reynolds for butter 6/—Watson 13/4—Orr 6/.
            
            
              
              12.
              
              Pd. W. Reynolds for butter, wax, chickens 12/.
            
            
              
              I owe Richd. Davenport for a beef £11–12–1½.
            
            
              
              Pd. Stephen Hughes 1/3.
            
            
              
              14.
              
              Pd. A. S. Jefferson £6–4.
            
            
              
              Pd. W. Reynolds for butter 6/8.
            
            
              
              Pd. Aggy Reynolds beeswax & a midwife’s fee 12/.
            
            
              June
              17.
              
              Recd. a horse (Thor Powhatan) of Doctr. Currie & sent him my note for £50 paiable Apr. 1. 1784. A light chesnut sorrel with a small star in his forehead.
            
            
              
              24.
              
              Pd. Stephen Hughes 18/8.
            
            
              
              27.
              
              Pd. Suckey Priddy for knitting 12/.
            
            
              
              29.
              
              Gave Martin to buy sundries £4–2.
            
            
              July
              3.
              
              Recd. back from Martin 12/.
            
            
              
              4.
              
              Gave Phill to buy sundries 6/.
            
            
              
              6.
              
              Pd. Watson 12/8.
            
            
              
              10.
              
              Recd. of Thos. Carr by Dr. Gilmer for my sister Carr £18.
            
            
              
              Nat. Anderson as exr. of Jno. Carr having recd. some money of one Bunch, 37/6 of which was to go to my sister Carr, he has credited me so much in the acct. of beef I bought of him last fall, & I still owe him on that acct. 18/6 and am to pay the 37/6 to my sister Carr.
            
            
              
              11.
              
              Sent my sister Carr by Jupiter £18.
            
            
              
              Pd. Giovannini 12/.
            
            
              
              14.
              
              Charge Will Beck 3. galls. whiskey.
            
            
            
              
              Charge Watson & Orr 20 yds. check @ 2/ and a pr. of shoes each @ 7/.
            
            
              
              17.
              
              Gave Peter Carr 6/8.
            
            
              
              Pd. Betty Hemings for fowls 3/9.
            
            
              
              26.
              
              Gave T. Shackleford for ferrges. to Eppington 1/6.
            
            
              Aug.
              2.
              
              Pd. Watson 39/4.
            
            
              
              13.
              
              Richd. Curson mercht. of Baltimore with whom I left my sea stores to be sold has lodged the proceeds in the hands of Nelson, Heron & co. Richmond, being 88⅗ Doll.
            
            
              
              16.
              
              The following smith’s accts. rendered by R. Gaines & to be charged.
            
            
              
                 Thos. M. Randolph from Jan. 2. 1782. to Nov. 10. 1782. £9–10–1   Nicholas Lewis. 1782. Feb. 1. to Octob. 25. 5–11–7   George Gilmer. 1782. June & August 3– 9–6   Anthony Giannini. 1782. Feb. 3. to Aug. 22. 0–18–9   Harwood Bacon. 1782. Jan. 7. to Oct. 13. 0–16–6   William Becks. 1782. Mar. Apr. May 0–12–0  my own Smith’s work from 1781. Dec. 22. to 1782. Nov. 26.36–13–2Retained the above accounts to settle myself and delivered thefollowing to Mr. Key to settle & collect.£  s dColo. C. Lewis’s estate (B. I.) 1781. Dec. 16. 1782. May. 16.3–11–9Note some wheat is to be credited in the above.Barth. Kindred. 1782. March13–9Humphrey Gaines 1782. Feb.9–6Joseph Embree. 1782. Mar. 1. to Aug. 4. (to be indorsd. on my bond)13–9Henry Gray. 1782. March2–0Saml. Huckstept. 1782. May13–0Fras. Taliaferro 1782. Mar. 2. to May 918–0Christopher Clarke (pd. to R. Gaines & by him to J. Key)18–6Robt. Sharp senr. 1781. Dec. to 1782. Oct. 19.2– 6–6Robt. Sharp junr. 1782. Mar. 2. to Oct. 19.2– 2–1John Alfin. 1782. Feb. Mar. Apr. (pd. to R. Gaines)2– 0–7Richd. Gaines 1781. & 1782.3– 6–9Note he is to be credited 37/9 for keeping the accts.17–16–2 
            
            
            
              
              Pd.  Fontree for a lamb 7/6.
            
            
              
              Pd. for watermelons 7½d.
            
            
              
              18.
              
              Recd. of John Key 26/8—he pd. W. Beck for me 12/.
            
            
              
              Gave bond to Richd. Bruce £67. paiable Nov. 1. 1783. for three horses.
            
            
              
              Gave bond to John Kerr £20. paiable Dec. 25. 1783. for one horse.
            
            
              
              19.
              
              Pd. Shadrech Reynolds for a lamb 9/8.
            
            
              
              24.
              
              Furnished Vincent with goods to amt. of £4–9–8 by order of Giovannini to whom charge it.
            
            
              
              Gave Jupiter to buy files 6/8.
            
            
              
              30.
              
              Pd. Watson & Orr 13/4.
            
            
              Sep.
              11.
              
              I find T. Anderson pd. T. Upton an order of mine for 43/ which must therefore be credited him in law acct.
            
            
              
              Recd. of John Key 48/.
            
            
              
              12.
              
              Recd. of T. Anderson for opinions 48/.
            
            
              
              13.
              
              Pd. Wm. Orr 12/.
            
            
              
              15.
              
              Sent to Old’s forge for forgemen 6/.
            
            
              
              Fr. Taliaferro being indebted to me by bond, I indebted to Edw. Butler £7–9–6, Butler indebted to Sam. Taliaferro, I credited Fr. Taliaferro so much, and S. Taliaferro credited it to Butler.
            
            
              
              17.
              
              Recd. of Mrs. Chisolm to buy calico 34/.
            
            
              
              20.
              
              Agreed with Joseph Price to serve me a year as carpenter. I give him £30. 500 ℔ pork & fodder for a horse & cow.
            
            
              
              23.
              
              Gave Tom for ferrge. to Snowden 1/6.
            
            
              Sep.
              24.
              
              Balance of my acct. with D. Ross & co. settled to Aug. 18. 1783. is 14,971 ℔ tobo. and £214–7–11½ cash for which I gave my executed bonds this day, payable this fall. Note in this acct. was an article of £9–14–6 cash Sep. 12. 1783 which I do not understand. I delivered then 2 hhds. good tobo. & 2 damaged & picked which were to raise £70. for Elder’s judgment. Mr. Nicholson paid the money & took the tobo. which I rely will be credited @ the then price about 32/6 pr. C.
            
            
              
              There was also an omission of a credit of 37/6 for 3. casks in a paimt. of Oct. 1. 1782. & an error of calculation in a credit of  the same date £48–12–10 instead of £51–10. A marquee I had of Mr. Ross, his expenditures for my negroes in the smallpox, money recd. of him 1781. Dec. 10. & 15. 1782. Nov. 27. & Dec. 1. and a paimt. to him 1781. Aug. 16. were not in this acct. I executed the bonds however & write to Mr. Nicholson to correct these omissions.
            
            
              
              Agreed with John Key to serve me as steward another year for £80.
            
            
              
              26.
              
              Pd. ferrge. & ferrymen Goochld. C. H. 4/6.
            
            
              
              27.
              
              Pd. entertt. Powhatan C. H. 9/.
            
            
              
              30.
              
              Executd. bond to Dr. Currie for £215–17–6 paiable on demand for medical services.
            
            
              
              Recd. a horse (Raleigh) from Colo. T. M. Randolph. I make a Phaeton for him & gave him two horses the General & Alfred, for which he gives me Raleigh & releases my bond of May 7. £75. for Sprightly. Raleigh was got by Gay’s Fearnought out of a mare. He is 6. years old,  high, a chesnut sorrel, star in his forehead.
            
            
              
              Recd. from Alexr. Nelson (Richmond) by order of Mr. Curson £26–4 which is 5/7½ too little by some error in counting.
            
            
              
              Pd. Martin expences to Richmd. 7/3 & postage 5/8.
            
            
              
              Recd. from the Treasury by Colo. Monroe as delegate to Congress 13. English guineas & 7. French do.
            
            
              
              Pd. Wm. Short for Mrs. Moore £10.
            
            
              
              Mr. Nicholson corrects the article of 37/6 ante Sep. 24. sais that the one of £9–14–6 was entered 1783. by mistake for 1782. and that that of £48–12–10 was rightly calculated. He will get Ross’s private acct. incorporated with my store acct.
            
            
              Oct.
              2.
              
              Gave Tom at Eppington 3/.
            
            
              
              Recd. from Colo. TMRandolph a horse (Raleigh) chesnut sorrel, star in the forehead, two hind feet white, some white hairs mixed with the sorrel, docked long, 4 f. 10¼ I. high, 5 or 6 years old last spring. I have this horse & am discharged of my bond for Sprightly and give him two horses the General & Alfred & make him a Phaeton. I am not to find cushion or linings for the wings &c. nor harness.
            
            
              
              Pd. ferrge. Goochld. C. House 6/.
            
            
              
              3.
              
              Pd. ferrge. at the Fork going & returning 7½d.
            
            
              
              Pd. Colo. N. Lewis’s Cretia 48/ for cure of a sore on Peter’s leg which she pretended to be a cancer.
            
            
            
              
              Pd. for oats at Allegre’s 3/9.
            
            
              
              9.
              
              Pd. my sister Carr the 37/6 mentd. before July 10.
            
            
              
              Pd. Nat. Anderson exr. of S. Carr 18/6 the balce. of that beef acct.
            
            
              
              Bought at public sale of S. Carr’s estate a sorrel mare and colt for £40–10 if paid by the 1st. of June next. If not it is to be £41–16 for which gave my bond.
            
            
              
              The mare is a red sorrel with no white about her 4 f.–9 I. high, 8 y. old last spring, got by Gay’s Fearnought.
            
            
              
              The colt is of the last spring, a mare, black, got by Johnson’s horse who was got by Baylor’s who was got by the imported Fearnought.
            
            
              
              Recd. of Bartlet Cash (Amherst) for opn. 21/7½.
            
            
              Oct.
              10.
              
              On settlement with Dr. Walker was £40–11–9¾ in his debt for which gave bond.
            
            
              
              Gave Mr. J. Nicholas my bond for assumpsit of an old order of James Marks’s for £40. with interest from spring 1773.
            
            
              
              11.
              
              Bottled off wine. 121 bottles.
            
            
              
              Measured horses
            
            
              
              Assaragoa 5 f. ⅜ I. high
            
            
              
              Odin 4 f.–11 I.
            
            
              
              the Grey 4 f. 9 I.
            
            
              
              13.
              
              Recd. of Mrs. L. Lewis to get a Doll 5/6.
            
            
              
              Pd. for chickens of Giovannini 6/.
            
            
              
              14.
              
              Pd. Stephen Hughes for jobs 26/.
            
            
              
              15.
              
              Pd. do. 6/8.
            
            
              
              Settled with Watson & gave him note for balance £25–8–5.
            
            
              
              16.
              
              Left Monticello for Congress.
            
            
              
              Pd. for oats at Fretwell’s 5/3.
            
            
              
              17.
              
              Pd. at Hayes’s 16/4.
            
            
              
              18.
              
              Gave Early at the cave 6/.
            
            
              
              19.
              
              Gave servt. at Mr. Jones’s 3/—pd. for oats 3/6.
            
            
            
              
              20.
              
              Pd. at Reub. Moore’s 12/—at Savage’s in Woodstock 8/9.
            
            
              
              24.
              
              Gave in charity 3/—pd. Mcguire’s Winchester 3/4.
            
            
              
              25.
              
              Pd. at Harper’s ferry 32/—silver smith 2/.
            
            
              
            
            
              
                    Maryland & Pennsylvania currency.
            
            
              
              Pd. at Yesterday’s 3/6.
            
            
              
              26.
              
              Pd. Morris’s (Catawba king) Frederick town 41/7—horseler 1/4.
            
            
              
              Pd. at Tawney town 5/.
            
            
              
              27.
              
              Pd. at Forsythe’s (Horse) McAlister’s town 29/.
            
            
              
              Pd. for oats & mendg. axle 7/6—charity 3/9—ferrge. &c. Wright’s 12/5.
            
            
              
              28.
              
              Pd. at Jeffery’s Susquehanna 25/8—Rykhart’s (Bear) Lancaster 9/2 barber 1/8—pins &c. 2/8—shoeing horse 1/10—oats at Weigh’s 2/8.
            
            
              
              29.
              
              Pd. at Valentine’s (Ship) 36/8—charity 7/6—ferrge. Schuylkill 17d.
            
            
              
              Pd. at Thompson’s (Indn. Queen) Philadelphia 25/ barber 20d.
            
            
              
              30.
              
              Pd. for file 9d.—book 17/6—Grant for ink pot & paper 18/9 Pritchard books 55/8.
            
            
              
              31.
              
              Corkscrew 2/—inkstand &c. £4—Pritchard books 20/.
            
            
              
              Pd. Condy instrumt. maker 30/1—pd. for trifles 3/6.
            
            
              Nov.
              1.
              
              Pd. Pritchard 7/6—Grant 5/—Bartram apothecary 3/6.
            
            
              
              Pd. Bell for books £3–1–3—pd. for thermometer 52/6—Patsy 35/.
            
            
              
              Pd. for shoes & stockings for boys 42/5.
            
            
            
              
              2.
              
              Pd. for whip 17/2—gave Jame for passage in stage 17/6.
            
            
              
              Borrowed of Jas. Madison 98 Dollars.
            
            
              Nov.
              3.
              
              Pd. ferrge. at Shaminy 8d—do. Trenton 16d.—entt. Trenton 8/6.
            
            
              
              4.
              
              Pd. barber at Princeton 1/8.
            
            
              
              5.
              
              Pd. Thos. Stockdon for myself 35/—for Jas. Madison £3–8s–6d.
            
            
              
              Pd. Bateman for horses & servts. 38/3.
            
            
              
              Pd. Doctr. Wiggins for Jas. Madison 17/6—Laurence for do. 34/.
            
            
              
              Gave Jame to pay passage in stage 16/8—pd. barber 7/6.
            
            
              
              Pd. entertt. Trenton 9/9—ferrge. at do. 1/8.
            
            
              
              6.
              
              Pd. entertt. at Mcelroy’s Bristol (cross keys) 9/9.
            
            
              
              Pd. do. at Red lion 7/9—gave in charity 8/4.
            
            
              
              7.
              
              Pd. for hat 32/6—bindg. book 2/6—seal 7/6—salve 11d.
            
            
              
              8.
              
              Pd. Le blond 4/—for strap 1/.
            
            
              
              10.
              
              Pd. Henry Moses sadler’s acct. £16–15–8.
            
            
              
              11.
              
              Pd. Pritchard for leather 12/6.
            
            
              
              Pd. Boinod et Gaillard for books £4–14–6.
            
            
              
              Recd. of Rob. Morris order on the bank for 4754590 Doll.
            
            
              
              12.
              
              Pd. for Concert ticket 10/—Boinod for books £5–18.
            
            
              
              Borrowed of James Madison 35/—pd. Mentz for chess board 35/.
            
            
            
              
              13.
              
              Recd. of the Bank 250. Dollars.
            
            
              
              Lent Mrs. House 22d.—pd. for linen for Patsy £3–7s.
            
            
              
              Pd. for tooth brushes 7/6—pd. Mr. Madison 86⅔ Doll.
            
            
              
              Pd. for trifles 3/9—gave in charity 7/6.
            
            
              
              Pd. for ribbon 3/.
            
            
              
              14.
              
              Pd. Quarrier & Hunter £10–2–6—pd. Condy 18/.
            
            
              
              Pd. Boinod & Gaillard for books £4–18.
            
            
              
              Pd. for ivory books 10/.
            
            
              
              15.
              
              Pd. for do. 10/—for knives 8/.
            
            
              
              17.
              
              Pd. Mrs. Davies for a clavichord £3.
            
            
              
              Boinod & Gaillard for books 17/6.
            
            
              
              Pd. for a trunk & pencils 24/—silversmith 4/6.
            
            
              
              Pd. for cloak for Patsy 52/6—sundries for her £6–12–3.
            
            
              
              Pd. for tooth brushes 14/ oranges 4/6.
            
            
              
              18.
              
              Pd. Cenas the dancing master £3 entrance for Patsy. He is to have £3. a quarter.
            
            
              
              Pd. Blunt for shoes for Patsy 25/—sundries for do. 10/.
            
            
              
              Pd. for sundries 8/6—pamphlets 10/.
            
            
              
              Pd. Bradford half subscription for newspaper 20/.
            
            
              Nov.
              19.
              
              Pd. washg. 52/6—tung. clavichord 7/3.
            
            
              
              Patsy removed to Mrs. Hopkinson’s.
            
            
              
              20.
              
              Pd. Dunlap half subscription for his paper 30/.
            
            
              
              Pd. for pocket book 12/6—mendg. violin 2/6.
            
            
              
              Pd. Dr. Shippen £3.
            
            
              
              Received of the bank by Conrad Haff 100. Dollars.
            
            
              
              Pd. for knives 10/.
            
            
              
              Gave Patsy entrance money for Bentley £3. He is to have £3. a month for teaching her music.
            
            
              
              21.
              
              Pd. for stand for clavichord 15/10.
            
            
              
              Pd. Moses the sadler £3–7–6—pd. James Starr 45/.
            
            
              
              Pd. Dr. Bass for electrical cake &c. £4–17–6.
            
            
            
              
              Pd. Quarrier & Hunter 37/—McIlhenny £3–15–9.
            
            
              
              Pd. Bailey for books 16/3—Bell for do. 7/6.
            
            
              
              Pd. Boinod & Gaillard for books 54/.
            
            
              
              Pd. for watchchain 7/6—hammer 2/9—umbrella 40/.
            
            
              
              Pd. Jacobs the barber 27/—Dudley £11–11–2.
            
            
              
              Pd. washg. 7/—do. silk stockgs. 10/.
            
            
              
              22.
              
              Borrowed of James Madison 170 Dollars.
            
            
              
              Gave Patsy 8/6—pd. Mrs. House £29–5.
            
            
              
              Pd. sundries for Patsy £3–18–9.
            
            
              
              Pd. Heiltzheimer £19–12—horseler 7/6.
            
            
              
              Billy 15/—the cook 7/6—horseler at Chester 1/10.
            
            
              
              23.
              
              Pd. expences to & at Newport £2–16.
            
            
              
              25.
              
              Pd. barber at Baltimore 1/10.
            
            
              
              Repd. expences to Annapolis to Mr. Mercer £4–0–8.do. to Mr. Madison £3–5–6—do. Dr. Williamson 21/4.
            
            
              
              Pd. shoeing horse 6/4.
            
            
              
              26.
              
              Borrowed of Mr. Jas. Madison his bill on Mr. Ambler 333⅓ Doll.
            
            
              
              28.
              
              Delivd. sd. bill to Mark Pringle to sell for me in Baltimore.
            
            
              
              Recd. in part thereof from him £14.
            
            
              
              29.
              
              Pd. for apples 1/3.
            
            
              
              30.
              
              Pd. for a whip 17/9.
            
            
              Dec.
              2.
              
              Pd. for yd. of flannel 3/9—apples 22d.
            
            
              
              8.
              
              Pd. for paper 6/—10. Mendg. watch 13/9—gunpowder 4/2.
            
            
              
              11.
              
              Pd. for pr. shoes 20/—clothes brush 3/6.
            
            
              
              15.
              
              Pd. for combs 10/—a ton of hay £6—1 bushel corn 4/.
            
            
              
              Gave waggoner 22d.
            
            
              
              Took possn. of Frazer’s stable @ £15. a year.
            
            
              
              17.
              
              Borrowed of Colo. Monroe £17–5—18. Corn 4/6.
            
            
              
              20.
              
              Pd. for pr. galoches 17/6.
            
            
            
              
              27.
              
              Pd. for inkpot 1/—Davidson for sundries 51/.
            
            
              
              29.
              
              Pd. for sundries 7/—1 quire gilt paper 4/6.
            
            
              
              Sealg. wax 3/—oats 11/3.
            
            
              
              Recd. by Mr. Williams from Mr. Pringle £56–5 in part for bill of excha.
            
            
              
              30.
              
              Borrowed of George Mann £9–7–6 bank bill.
            
            
              
              Inclosed to Saml. House Philada. for books £9–7–6. bank bill.
            
            
              
              Recd. by Mr. Williams of Mr. Pringle 54–15. balce. for bill.
            
            
              
              Pd. for corn 58/4.
            
            
              
              31.
              
              Pd. John Brewer keepg. horses £15–2–3.
            
            
              
              Pd. for sundries 2/6.
            
            
              
              Pd. George Mann in full to this day exclusive £18–13s.
            
            
              
              Pd. Colo. Monroe £17–14–6 balce. on settlemt. to this day.
            
          
        